Citation Nr: 0716124	
Decision Date: 05/31/07    Archive Date: 06/11/07

DOCKET NO.  05-07 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
20 percent for a burst fracture, status post thoracolumbar 
fusion, with fixation and thoracolumbar and bilateral 
sacroiliac strains.

2.  Entitlement to an initial compensable disability rating 
for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Chris Yegen, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1977 to April 
1984 and from January 2003 to April 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota, which denied the benefits sought on 
appeal.


FINDINGS OF FACT

1.  The veteran's burst fracture with thoracolumbar and 
bilateral sacroiliac strains has a moderate affect on his 
motion, with forward flexion of 80 degrees, and moderate pain 
on motion.

2.  Audiological testing in September 2004 revealed a 
designation of I for the right ear (between 50 and 57 percent 
average puretone decibel hearing loss with a 96 percent 
speech recognition), and a designation of I for the left ear 
(between 50 and 57 percent average puretone decibel hearing 
loss with a 98 percent speech discrimination).


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 
percent for a burst fracture with thoracolumbar and bilateral 
sacroiliac strains have not been met.  38 U.S.C.A. § 1155 
(West Supp. 2005); 38 C.F.R. §§ 4.1-4.14, 4.4, 4.45, 4.71a, 
Diagnostic Code 5235 (effective September 26, 2003). 

2.  The criteria for a compensable disability evaluation for 
bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 
(West Supp. 2005); 38 C.F.R. §§ 4.1-4.14, 4.85-4.87 (2006).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Burst Fracture

The veteran's service medical records show treatment during 
active duty for a burst fracture with thoracolumbar and 
bilateral sacroiliac strains after a motor cycle accident in 
June 2003.  Consequently, a November 2004 rating decision 
granted service connection and assigned a 20 percent 
disability rating for a burst fracture with thoracolumbar and 
bilateral sacroiliac strains effective May 1, 2004.  In 
December 2004, the veteran filed a claim seeking an increased 
rating.  In a February 2005 statement of the case, the RO 
confirmed and continued the 20 percent evaluation for this 
disability.  The veteran appealed that decision by submitting 
a VA Form 9 in March 2005.  The veteran now argues that his 
functional capacity evaluation in August 2004 provides 
evidence of a higher rating.  

VA determines disability ratings according to the Schedule 
for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  
The percentage ratings in the Rating Schedule represent the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

At the time the veteran filed his claim, VA evaluated his 
burst fracture disability under Diagnostic Code (DC) 5235.  
The General Rating Formula for Diseases and Injuries of the 
Spine provides for assignment of a 20 percent rating where 
forward flexion of the thoracolumbar spine is greater than 30 
degrees but not greater than 60 degrees; or the combined 
range of motion of the thoracolumbar spine is not greater 
than 120 degrees; or muscle spasm or guarding is severe 
enough to result in an abnormal gait or abnormal spine 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  A 40 percent rating requires forward flexion of 
the thoracolumbar spine 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
rating requires unfavorable ankylosis of the entire 
thoracolumbar spine.  38 C.F.R. § 4.71a, DC 5235 (2006).

Applying the law to the facts of this case, the Board finds 
that the veteran's burst fracture does not meet the criteria 
for a 40 percent rating under DC 5235.  A  VA compensation 
examination in September 2004 indicates that the veteran's 
thoracolumbar spine clearly demonstrates forward flexion 
greater than 30 degrees.  The veteran's post-service medical 
records also make no reference to evidence of favorable 
ankylosis of the entire thoracolumbar spine.  38 C.F.R. 
§ 4.71a, DC 5235 (2006).  In this regard, the September 2004 
compensation examination report shows forward flexion of 80 
degrees, 10 degrees extension, 40 degrees right and left 
lateral flexion, and 40 degrees right and left lateral 
rotation with a combined evaluation of 170.  In addition, 
there is no evidence of favorable ankylosis, thereby 
precluding a 40 percent disability evaluation under the newly 
revised General Rating Formula for Diseases and Injuries of 
the Spine.  Indeed, the veteran's 80 degrees of forward 
flexion only qualifies him for a 10 percent disability 
rating, providing strong evidence against this claim.

On physical examination, the examiner noted that his gait was 
slow and antalgic.  While the veteran walks with a limp to 
avoid pain, he does not use a brace or any other device for 
support.  With respect to his lower back pain, the examiner 
found mild tenderness of the thoracolumbar spine which was 
otherwise unremarkable.  The examiner also indicated that he 
had loss of lumbar lordosis.

The evaluation cited above is consistent and supported by the 
treatment records which, as a whole, support the evaluation's 
findings, providing evidence against this claim. 

The Board also finds that the veteran's burst fracture 
disability does not warrant an evaluation greater than 20 
percent based on function loss due to pain, weakness, 
fatigability, or incoordination.  See 38 C.F.R. §§ 4.40, 
4.45, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202, 204-08 
(1995).  The examiner specifically addressed this issue in 
the September 2004 compensation examination, by indicating 
the veteran experienced fatigue resulting in a decreased 
range of motion of 50 percent.  

In addition, pain and flare result in decreased range of 
motion of 25 percent.  Hence, even if the veteran's range of 
motion decreased by 50 percent he would still have 40 degrees 
of forward flexion.  Pain has been clearly considered in the 
current evaluation, but does not provide the basis for a 
higher evaluation. 

In short, even in light of the veteran's statements, there is 
simply no basis to assign a 40 percent evaluation based on 
functional loss due to pain, weakness, fatigability, or 
incoordination of the lumbar spine since the statute requires 
30 degrees of forward flexion or less.  Id.  Extensive 
testing, rather than supporting the veteran's claim, provides 
highly negative evidence against this claim. 

Hence, the veteran's burst fracture does not meet the 
criteria for an evaluation in excess of 20 percent under 
applicable evaluation criteria.  As the preponderance of the 
evidence is against the veteran's claim, the doctrine of 
reasonable doubt is not applicable.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.

Finally, there is no evidence of exceptional or unusual 
circumstances to warrant referring the case for extra-
schedular consideration.  38 C.F.R. § 3.321(b)(1).  The Board 
finds no evidence that the disability markedly interferes 
with the veteran's ability to work.  The veteran's functional 
capacity evaluation report notes that he is able to work in a 
light category job.  Furthermore, there is no evidence of 
exceptional or unusual circumstances, such as frequent 
hospitalizations, to suggest that the veteran is not 
adequately compensated for his disability by the regular 
rating schedule. VAOPGCPREC 6-96.  See 38 C.F.R. § 4.1 
(disability ratings are based on the average impairment of 
earning capacity).  Consequently, VA must deny the appeal.

II.  Bilateral Hearing Loss

The veteran has bilateral hearing loss due to noise exposure 
while serving in the Gulf War.  Consequently, the RO issued a 
November 2004 rating decision which granted service 
connection and assigned a noncompensable (zero percent) 
evaluation for bilateral hearing loss.  The veteran now seeks 
a compensable evaluation for his bilateral hearing loss.

VA determines disability ratings according to the Schedule 
for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  
The percentage ratings in the Rating Schedule represent the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The Rating Schedule provides a table for rating purposes 
(Table VI) to determine a Roman numeral designation (I 
through XI) for hearing impairment, established by a state-
licensed audiologist including a controlled speech 
discrimination test (Maryland CNC), and based upon a 
combination of the percent of speech discrimination and the 
puretone threshold average which is the sum of the puretone 
thresholds at 1000, 2000, 3000 and 4000 HZ, divided by four.  
See 38 C.F.R. § 4.85.  VA uses Table VII to determine the 
percentage evaluation by combining the Roman numeral 
designations for hearing impairment of each ear.  The 
horizontal row represents the ear having the poorer hearing 
and the vertical column represents the ear having the better 
hearing.  Id.

In this case, the record shows that the veteran presents with 
a normal to severe high-frequency sensorineural hearing loss 
in the right ear and a mild to severe high-frequency 
sensorineural hearing loss in the left ear.  When evaluated 
in September 2004, audiometric testing in the right ear 
revealed puretone thresholds of 20, 35, 65, and 80 decibels 
at the 1000, 2000, 3000, and 4000 HZ levels, respectively, 
for an average of 50 decibels.  Audiometric testing in the 
left ear at those same levels showed puretone thresholds of 
25, 50, 65, and 75 decibels for an average of 54.  Speech 
discrimination was 96 percent in the right ear and 98 percent 
in the left ear.

Applying the above criteria to the facts of this case shows 
that the evidence does not warrant a compensable disability 
evaluation for the veteran's bilateral hearing loss.  
Findings in the audiological report dated in September 2004 
yield a numerical designation no greater than I for the right 
ear and a numerical designation no greater than I for the 
left ear with speech discrimination in both ears over 92 
percent.   Entering the category designations for each ear 
into Table VII produces a disability evaluation of zero 
percent.

The Board has reviewed the record and found no other 
evaluation that would provide a valid basis to increase the 
evaluation of this disorder.

The Board emphasizes that ". . . disability ratings for 
hearing impairment are derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered."  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  In the instant case, 
the mechanical application establishes a noncompensable 
disability evaluation.  In addition, the VA audiometric 
examination did not demonstrate an exceptional pattern of 
hearing impairment and as such, there is no need to apply the 
provisions of 38 C.F.R. § 4.86.  As the preponderance of the 
evidence is against the veteran's claim, the doctrine of 
reasonable doubt is not applicable.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.   

Finally, there is no evidence of exceptional or unusual 
circumstances to warrant referring the case for extra-
schedular consideration.  38 C.F.R. § 3.321(b)(1).  The Board 
finds no evidence that the disability markedly interferes 
with the veteran's ability to work.  Furthermore, there is no 
evidence of exceptional or unusual circumstances, such as 
frequent hospitalizations, to suggest that the veteran is not 
adequately compensated for his disability by the regular 
rating schedule. VAOPGCPREC 6-96.  See 38 C.F.R. § 4.1 
(disability ratings are based on the average impairment of 
earning capacity).  Consequently, VA must deny the appeal.

The Duty to Notify and the Duty to Assist

The Board notes that VA has fully complied with the duty-to-
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 197 
(2002).  In particular, letters by the RO in December 2003, 
May 2004, and August 2004 (1) informed the veteran about the 
information and evidence not of record that is necessary to 
substantiate his claims; (2) informed him about the 
information and evidence that VA will seek to provide; (3) 
informed him about the information and evidence he is 
expected to provide; and (4) requested him to provide any 
evidence in his possession that pertains to the claims, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claims."  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that VA has fully complied with the Court's 
holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which states that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  

The Federal Circuit recently held that a statement of the 
case or supplemental statement of the case can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield  
v. Nicholson, No. 02-1077 (U.S. Vet. App. December 21, 2006) 
[hereinafter Mayfield III].  As a matter of law, the 
provision of adequate VCAA notice prior to a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34). 

In any event, the Board finds that any deficiency in the 
notice to the veteran or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various postdecisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case.)

If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on the VA's 
part has been rebutted in this case by the following: (1) 
based on the communications sent to the veteran over the 
course of this appeal, the veteran clearly has actual 
knowledge of the evidence he (or she) is required to submit 
in this case; and (2) in this case, based on the veteran's 
contentions and the communications provided to the veteran by 
the VA over the course of this appeal, he (or she) is found 
to be reasonably expected to understand from the notices 
provided what was needed.

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issues on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The RO obtained all relevant medical 
records identified by the veteran and his representative.  In 
addition, VA afforded the veteran appropriate VA examinations 
to determine the severity of his service-connected burst 
fracture and bilateral hearing loss disabilities.  
Accordingly, the Board finds that no further action is 
necessary to meet the requirements of the VCAA or the Court.


ORDER

Entitlement to an initial disability rating in excess of 20 
percent for a burst fracture status post thoracolumbar fusion 
with fixation and thoracolumbar and bilateral sacroiliac 
strains is denied.

Entitlement to an initial compensable disability rating for 
bilateral hearing loss is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


